Order entered February 12, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01188-CV

                HENRY S. MILLER COMMERIAL COMPANY, Appellant

                                               V.

                NEWSOM, TERRY & NEWSOM, LLP, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-1306

                                           ORDER
       We GRANT appellant’s February 9, 2015 unopposed second motion for an extension of

time to file a brief. Appellant shall file a brief by MARCH 13, 2015. We caution appellant that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE